—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, *539Kings County (Harkavy, J.), dated March 13, 2001, as denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants’ motion for summary judgment dismissing the complaint should have been granted. The defendants established a prima facie case that the plaintiffs injuries were not serious through the affirmed reports of an orthopedist and a neurologist, both of whom examined her and found no evidence of disability (see Gaddy v Eyler, 79 NY2d 955, 956-957). The only competent medical evidence submitted by the plaintiff in opposition, a physician’s affirmation, failed to raise a triable issue of fact (see Grossman v Wright, 268 AD2d 79). Altman, J.P., Smith, Krausman, McGinity and Cozier, JJ., concur.